         Case 9:20-cv-00117-DLC Document 21 Filed 12/08/20 Page 1 of 19



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONTANA
                             MISSOULA DIVISION




    RATTLER HOLDINGS, LLC D/B/A
    PLANETARY DESIGN,                                     CV 20–117–M–DLC

                          Plaintiff,
                                                            ORDER
           vs.

    UNITED PARCEL SERVICE, INC.
    and UPS SUPPLY CHAIN
    SOLUTIONS, INC.,

                          Defendants.

       Before the Court is Defendants’ Motion to Dismiss Under the Doctrine of

Forum Non Conveniens or Alternatively Rule 12(b)(6). (Doc. 8.) On December 3,

2020, the Court held a hearing on this motion. As explained below, the motion is

granted.

                                       BACKGROUND 1

       Plaintiff Rattler Holdings, LLC d/b/a/ Planetary Design brought this action

against Defendants United Parcel Service, Inc. and UPS Supply Chain Solutions

(“SCS”), Inc. alleging negligence, constructive fraud, and negligent

misrepresentation. (Doc. 4.) Plaintiff sells travel French presses, drinkware, and


1
 Solely for the purpose of resolving this motion, the allegations contained in Complaint are taken
as true.
                                                1
       Case 9:20-cv-00117-DLC Document 21 Filed 12/08/20 Page 2 of 19



other coffee supplies. (Id. at 2.) Defendants are an American multinational

package delivery and supply company. (Id.) The dispute concerns a contract that

Plaintiff executed with UPS SCS China (“UPS China”) (who is not a party to this

suit), a division of UPS SCS.

      In the spring of 2017, Plaintiff contacted its UPS representative to explore

the possibility of having its Chinese goods shipped directly from China to its

international customers. (Id. at 2–3.) If possible, the deal would eliminate the

extra costs and time associated with having all internationally bound Chinese-

goods sent first to Plaintiff’s Montana warehouse. (Id.) Over the next few months,

representatives from UPS worked with Plaintiff to establish warehouse and

shipping services from China. (Id. at 3.) These conversations resulted in Plaintiff

executing a Logistics Services Agreement (“LSA”) with UPS China. (Id. at 4.)

      After signing, Plaintiff moved its goods to UPS China’s warehouse and

authorized purchase orders from international customers based on the LSA. (Id.)

However, these goods were never shipped. (Id.) A representative from UPS

initially informed Plaintiff that the shipments were delayed due to overbooking.

(Id. at 5.) Months later, Plaintiff was informed that UPS China was unable to

export its products and that shipping services were not covered under the LSA.

(See id.) This did not, however, stop UPS China from sending Plaintiff a bill for

its warehousing services. (Id. at 6.) Plaintiff ultimately terminated the LSA and


                                         2
        Case 9:20-cv-00117-DLC Document 21 Filed 12/08/20 Page 3 of 19



was then informed that it would not be able to recover its goods from UPS China’s

warehouse until it paid the outstanding invoices. (Id. at 6–7.) It is unclear whether

these goods have yet been recovered.

      Plaintiff sued Defendants alleging negligence, constructive fraud, and

negligent misrepresentation, and claiming damages from lost sales, replacement

orders, and the lost confidence of its customers. (Id. at 7–11.) Defendants brought

this motion to dismiss invoking the LSA’s forum selection clause which provides

that any litigation “relating to” the agreement must be brought “in a court of

competent jurisdiction in the location of the UPS SCS facility, of China in its sole

jurisdiction[.]” (Doc. 10-1 at 6.)

                                 LEGAL STANDARD

      “[T]he appropriate way to enforce a forum-selection clause pointing to a . . .

foreign forum is through the doctrine of forum non conveniens.” Atl. Marine

Const. Co. v. U.S. Dist. Court for W. Dist. of Texas, 571 U.S. 49, 60 (2013).

Federal law applies to the interpretation of a forum selection clause.

Yei A. Sun v. Advanced China Healthcare, Inc., 901 F.3d 1081, 1086 (9th Cir.

2018) (citing Doe 1 v. AOL LLC, 552 F.3d 1077, 1081 (9th Cir. 2009)). Under

federal law, forum selection clauses “are prima facie valid and should be enforced

unless enforcement is shown by the resisting party to be ‘unreasonable’[.]” M/S

Bremen v. Zapata Off-Shore Co., 407 U.S. 1, 10 (1972). When a contract contains


                                          3
        Case 9:20-cv-00117-DLC Document 21 Filed 12/08/20 Page 4 of 19



a valid forum selection clause, a court must uphold the clause “unless

extraordinary circumstances unrelated to the convenience of the parties clearly

disfavor a transfer.” Atl. Marine Const. Co., 571 U.S. at 52. These “extraordinary

circumstances” exist only where:

      (1) the clause is invalid due to ‘fraud or overreaching,’ (2) ‘enforcement
      would contravene a strong public policy of the forum in which suit is
      brought, whether declared by statute or by judicial decision,’ or (3)
      ‘trial in the contractual forum will be so gravely difficult and
      inconvenient that [the litigant] will for all practical purposes be
      deprived of his day in court.’
Gemini Techs., Inc. v. Smith & Wesson Corp., 931 F.3d 911, 915 (9th Cir. 2019)

(emphasis omitted) (quoting Bremen, 407 U.S. at 15). “[I]n all but the most

unusual cases . . . the interest of justice is served by holding parties to their

bargain.” Atl. Marine Const. Co., 571 U.S. at 66.

                                      DISCUSSION

      Defendants seek dismissal of the suit by invoking the LSA’s forum selection

clause which specifies that any litigation related to the LSA must be brought in

China. (Doc. 8.) Alternatively, Defendants assert dismissal is appropriate under

Federal Rule of Civil Procedure 12(b)(6). (Id.) Because the Court concludes the

forum selection clause is enforceable, it will not address Defendants’ alternative

argument.

      Plaintiff initially argued that Defendants could not enforce the forum

selection clause because they “are not likely” parties to the LSA. (Doc. 14 at 8–

                                            4
        Case 9:20-cv-00117-DLC Document 21 Filed 12/08/20 Page 5 of 19



10.) However, Plaintiff conceded at oral argument that Defendants are parties to

the agreement and able to enforce its terms. 2 Plaintiff now asserts that the clause is

unenforceable because it violates Montana’s public policy. (Id. at 8.)

       In response, attempting to avoid the Court’s recent ruling in Swank

Enterprises Inc. v. NGM Insurance Co., 2020 WL 1139607 (D. Mont. Mar. 9,

2020), Defendants assert that Montana’s public policy does not prohibit the type of

claims raised in this suit. (Doc. 9 at 10.) Thus, there are two issues before the

Court: (1) whether the claims raised in this lawsuit implicate Montana’s public

policy; and (2) if so, whether the forum selection clause is void.

       I.     Montana’s public policy encompasses the claims raised in this
              suit.

       Defendants acknowledge this Court’s litany of cases addressing the

enforceability of forum selection clauses under Montana law. Indeed, this issue is

one the Court has addressed many times, albeit to contrary results. Fayle v. TSYS

Merch. Sols., LLC, No. CV 20-72-M-DWM, 2020 WL 3604070, at *2–3 (D. Mont.

July 2, 2020) (enforcing a forum selection clause upon concluding that the

Montana Supreme Court’s newer caselaw demonstrates that such clauses are not

“presumptively void”); Swank Enters., Inc., 2020 WL 1139607, at *5 (invalidating



2
 The LSA specifies that Plaintiff, UPS China, and each of UPS China’s “affiliates” are all
parties to the agreement. There is now no dispute that Defendants are an “affiliate” of UPS
China.
                                               5
        Case 9:20-cv-00117-DLC Document 21 Filed 12/08/20 Page 6 of 19



a forum selection clause based on Montana’s “unequivocally . . . ‘strong public

policy’ against enforcement” of such clauses); Bjorgen v. Marco Techs., LLC, No.

CV 17-134-M-DLC, 2018 WL 2023543, at *4 (D. Mont. May 1, 2018) (upholding

a forum selection clause upon finding that Montana’s public policy “is not so

strong as to automatically invalidate a [valid] forum-selection clause[.]”);

Frontline Processing Corp. v. Merrick Bank Corp., No. CV 13-20-BU-JCL, 2013

WL 12130638, at *4 (D. Mont. May 29, 2013) (recognizing that Montana law does

not invalidate all forum selection clauses); Rindal v. Seckler Co. Inc., 786 F. Supp.

890, 894 (D. Mont. 1992) (invalidating a forum selection clause as contravening

Montana’s strong public policy). Attempting to avoid this Court’s inconsistent

caselaw, Defendants assert that the claims raised in this litigation do not implicate

Montana Code Annotated § 28-2-708. (Doc. 9 at 10.)

      This argument was muddled in the briefing and seemed to hinge on a

distinction between Plaintiff’s relationship with UPS China (“the primary party to

the LSA”) and Defendants (mere “affiliates” to the contract). (See Doc. 9 at 10.)

As conceded by counsel at oral argument, Defendants are parties to the contract;

therefore, the contract draws no meaningful distinction between Defendants and

UPS China. Any argument tethered to the relationship between the parties fails.

      Nevertheless, at oral argument, Defendants also clarified that the purported

distinction does not hinge on the relationship of the parties but on the nature of


                                          6
        Case 9:20-cv-00117-DLC Document 21 Filed 12/08/20 Page 7 of 19



Plaintiff’s claims. By raising negligence, negligent misrepresentation, and

constructive fraud—and failing to raise breach of contract—Defendants argue that

Plaintiff is not seeking to enforce rights that arise “under the contract” itself;

rather, these rights arise more broadly under State law.

      If § 28-2-708 were the only articulation of Montana’s public policy, this

close textual reading would arguably prevail. Section 708 provides “[e]very

stipulation or condition in a contract by which any party to the contract is restricted

from enforcing the party’s rights under the contract by the usual proceedings in

the ordinary tribunals . . . is void.” Mont. Code Ann. § 28-2-708 (emphasis

added). Rephrasing to apply here, the statute itself only voids forum selection

clauses which restrict a party from enforcing “rights under the contract” in

Montana. Defendants are correct insomuch as the rights Plaintiff seeks to

enforce—rights to be free from tortious conduct—do not arise “under the

contract,” although their claims clearly “relate to” the contract. Yei A. Sun, 901

F.3d at 1086 (explaining “arising” from a contract means “relating to the

interpretation and performance of the contract itself” and claims “relating to” a

contract means “any disputes that reference the agreement or have some ‘logical or

causal connection’ to the agreement” (internal citations omitted)). Nevertheless, as

Plaintiff argues—and as all of this Court’s relevant caselaw agrees—Montana’s

public policy pertaining to the enforcement of forum selection clauses is not


                                            7
        Case 9:20-cv-00117-DLC Document 21 Filed 12/08/20 Page 8 of 19



limited to § 28-2-708. It is codified, yes, but it is also contained in the Montana

Supreme Court’s caselaw. As Plaintiff aptly observes, Defendants’ textual

argument fails because it does not square with the Court’s broader treatment of

forum selection clauses. At oral argument, Plaintiff noted two additional sources

from which Montana’s public policy springs: its caselaw and its Constitution.

      In one of the Court’s earliest treatments of the issue, it explained that § 28-2-

708 codifies two distinct purposes: “(1) to protect Montana residents from having

to litigate outside of Montana; and (2) to invalidate pre-dispute arbitration

agreements.” Keystone, Inc. v. Triad Sys. Corp., 971 P.2d 1240, 1243 (Mont.

1998). The Court recognized that this first purpose “reflects the fundamental

public policy of this state to protect the ‘substantive rights of Montana residents to

seek redress in the courts of [Montana].’” Id. (quoting Rindal, 786 F. Supp. at 894

and citing State ex rel. Polaris Indus., Inc. v. Dist. Court of Thirteenth Judicial

Dist. In & For Yellowstone Cty., 695 P.2d 471 (Mont. 1985) in support). Although

the distinction is perhaps subtle, the Court treated § 28-2-708 not as the originating

source of Montana’s public policy, but as the mechanism by which its fundamental

public policy was carried out.

      The Court’s citation to Polaris further bolsters this notion. The Polaris

Court held that § 28-2-708 “rendere[d] the forum selection clause [at issue] void,”

as “an improper restraint upon the plaintiff’s exercise of its rights.” Polaris Indus.,


                                           8
        Case 9:20-cv-00117-DLC Document 21 Filed 12/08/20 Page 9 of 19



Inc., 695 P.2d at 472. And while the majority opinion did not attribute the source

of the improper restraint as anything other than § 28-2-708, Justice Sheehy’s

concurring opinion found broader support for that position by looking to

Montana’s Constitution and Montana’s long-arm statute. Id. (Sheehy, J.,

concurring).

      Montana’s Constitution provides that its “courts of justice shall be open to

every person, and speedy remedy afforded for every injury of person, property or

character.” Id. (citing Mont. Const. art. II, § 16). Justice Sheehy concluded that

forum selection clauses thwart this provision by “imped[ing] the right to judicial

process and especially discourag[ing] a speedy remedy.” Id. Additionally, he

looked to Montana’s long arm statute, which (at the time) subjected all out-of-state

defendants with “substantial connection” to Montana to its court system—

consistent with the United States Supreme Court’s then-expanding notion of

personal jurisdiction. Id. (citing McGee v. International Life Ins. Co., 355 U.S.

220 (1957). Where a contract provides a “substantial connection,” over an out-of-

state defendant but also contains a forum selection clause designating an out-of-

state forum, Justice Sheehy believed that enforcing the clause “would be patently a

step back from the [federal] cases affording . . . [personal] jurisdiction,” over such

defendants. Id. Although the Supreme Court has significantly narrowed the scope

of personal jurisdiction in recent years, the concurrence can still be read for the


                                           9
       Case 9:20-cv-00117-DLC Document 21 Filed 12/08/20 Page 10 of 19



valid principle that Montana’s expansive long-arm jurisdiction promotes its policy

of holding its courthouse doors wide open to Montana plaintiffs—a policy that is

undoubtedly constricted by the enforcement of forum selection clauses.

      Additionally, as discussed more fully below, the Montana Supreme Court

has more recently referenced its policy regarding forum selection clauses and did

so without citation to § 28-2-708. See Polzin v. Appleway Equip. Leasing, Inc.,

191 P.3d 476 (Mont. 2008); Milanovich v. Schnibben, 160 P.3d 562, 563 (Mont.

2007). These cases further indicate that Montana’s relevant public policy is

considerably broader than its codification at § 28-2-708.

      For this reason, the Court rejects Defendants’ argument that the precise

circumstances here are not addressed by Montana’s public policy. Admittedly, the

Montana Supreme Court does not appear to have addressed the enforceability of a

forum selection clause where a plaintiff raises only related tort claims and brings

no breach of contract claim. However, there is no indication in any of Montana’s

caselaw that its public policy is restricted to litigation involving a breach of

contract. Rather, the question is whether Montana’s public policy is so hostile to

the enforcement of forum selection clauses as to overcome the federal presumption

that clauses are a valid exercise of a party’s right to contract.




                                           10
        Case 9:20-cv-00117-DLC Document 21 Filed 12/08/20 Page 11 of 19



       II.     Montana’s public policy does not invalidate all forum selection
               clauses.
       Plaintiff argues this issue was “all but decided” by the Ninth Circuit and

resolved by this Court in Swank Enterprises. (Doc. 14 at 11.) In Gemini, the

Ninth Circuit invalidated a forum selection clause based on Idaho’s public policy

as articulated in an Idaho statute that reads much like Montana’s. Gemini Techs.,

Inc., 931 F.3d at 917. Idaho’s statute provides: “Every stipulation or condition in a

contract, by which any party thereto is restricted from enforcing his rights under

the contract in Idaho tribunals . . . is void as it is against the public policy of

Idaho.”3 Id. at 916. The court held that the specific reference to “public policy”

within the statute “clearly” conveyed Idaho’s “strong public policy” that forum

selection clauses are void in Idaho. Id. This alone was enough for the court to

conclude that Idaho’s public policy outweighed the federal presumption that forum

selection clauses are valid. Id.

       The court went on to rebut the concern that its holding undermined federal

law by “making the invalidation of forum selection clauses ‘routine rather than

extraordinary’.” Id. The court noted that it was aware of only a handful of other

states that had comparable statutes—Montana being one of them. Id. However,


3
  Compare with Montana’s statute, entitled “Restraints upon legal proceedings void” which
reads: “Every stipulation or condition in a contract by which any party to the contract is
restricted from enforcing the party’s rights under the contract by the usual proceedings in the
ordinary tribunals . . . is void.” Mont. Code Ann. § 28-2-708.

                                                11
       Case 9:20-cv-00117-DLC Document 21 Filed 12/08/20 Page 12 of 19



the court “expressed no opinion” on whether Montana’s statute “would render a

forum-selection clause unenforceable[.]” Id.

      Based on Gemini and the similarity between Idaho’s statute and Montana’s,

in Swank, this Court broke from a relatively steady line of cases in concluding that

Montana’s “unequivocally . . . ‘strong public policy’” renders all forum selection

clauses in Montana void. Swank Enters., Inc., 2020 WL 1139607, at *5. Today,

the Court reconsiders that holding, and must admit it erred. As explained below,

Montana’s treatment of forum selection clauses has not been uniform, and a full

examination of its caselaw compels the conclusion that its public policy is not so

strong as to invalidate all forum selection clauses.

      The primary difference between Idaho’s public policy and Montana’s does

not lie in the text of the statutes—although, it is likely not irrelevant that

Montana’s statute never mentions the words “public policy” and Idaho’s does. See

Fayle, 2020 WL 3604070, at *3. The primary difference is that the Idaho Supreme

Court has either never weighed in, or if it has, the Ninth Circuit was not aware of

any such law when it decided Gemini. The court’s decision in Gemini relied

entirely on a textual interpretation of Idaho’s statute. See Gemini Techs., Inc., 931

F.3d at 916. In contrast, the Montana Supreme Court has addressed its public

policy at least four times. Swank noted that two of these cases “amplified” the

policy contained in § 28-2-708, Swank Enters., Inc., 2020 WL 1139607, at *5, but


                                           12
        Case 9:20-cv-00117-DLC Document 21 Filed 12/08/20 Page 13 of 19



that does not end the matter. Notwithstanding Plaintiff’s full-throated defense of

Swank, the Court’s analysis stopped short of giving full credit to the Montana

Supreme Court’s inconsistent caselaw. 4

       The Court’s early caselaw is straightforward. First in Polaris, the Court

rejected the defendant’s attempt to transfer the case from Montana to Minnesota

based on a forum selection clause contained in a sales agreement. State ex rel.

Polaris Indus., Inc., 695 P.2d at 472. With very little analysis, the Court reached

the straightforward conclusion that § 28-2-708 rendered “the forum selection

clause void.” Id.

       Next, in Keystone, decided in 1998, the Court reinforced its prior holding

that § 28-2-708 “invalidates forum selection clauses that would have the effect of

forcing Montana residents to litigate disputes outside of Montana” even though the

Court actually determined Montana Code Annotated § 27-5-323 invalidated the

parties’ agreement to arbitrate any disputes in California. Keystone, Inc., 971 P.2d

at 1243–44.

       However, in 2007 and 2008, the Montana Supreme Court abruptly shifted

gear. Frontline Processing Corp., 2013 WL 12130638, at *3. In Milanovich, the



4
 Moreover, when it comes to recognizing the public policy of a state, federal law places no
preference on whether that public policy is articulated in statute or judicial opinion. Gemini
Techs., Inc., 931 F.3d at 915 (recognizing that under federal law, a forum-selection clause is
controlling absent a strong showing that “enforcement would contravene a strong public policy
of the forum in which suit is brought, whether declared by statute or by judicial decision”).
                                              13
          Case 9:20-cv-00117-DLC Document 21 Filed 12/08/20 Page 14 of 19



Supreme Court addressed whether a Montana court had personal jurisdiction over

an out-of-state defendant by virtue of an employment contract that specified that

any enforcement action must be brought in Montana. Milanovich, 160 P.3d at 564.

After determining that there was no reason to find the forum selection clause

“unreasonable” or “unenforceable,” the Court determined that Montana courts had

personal jurisdiction over the defendant. Id. at 564–65.

      Subsequently, in Polzin, the Montana Supreme Court cited Milanovich for

the proposition that Montana law does not invalidate all forum selection clauses.

Polzin, 191 P.3d at 482. The Polzin Court primarily analyzed whether the parties’

choice-of-law provision selecting Washington law governed the sales contract for

the sale of a truck that broke down shortly after it was purchased. Id. at 480–81.

The sales contract provided both a choice-of-law provision and a forum-selection

clause that selected Spokane, Washington as the forum for litigating disputes. Id.

at 480.

      In addressing whether the Washington choice-of-law provision was valid,

the Court considered the following three-part test: Under Montana law, a court will

uphold the parties’ choice of law provision unless: “(1) but for the choice of law

provision, Montana law would apply under § 188 of the Restatement; (2) Montana

has a materially greater interest in the particular issue than the parties chosen state;

and (3) application of the chosen state’s law would contravene a Montana


                                           14
       Case 9:20-cv-00117-DLC Document 21 Filed 12/08/20 Page 15 of 19



fundamental policy.” Id. (citing Modroo v. Nationwide Mutual Fire Insurance

Company, 191 P.3d 389, 400 (Mont. 2008)). In addressing the last element, the

Court explained that the district court had incorrectly voided that provision and

misstated the law when it determined that “choice of forum clauses are void as

unconstitutional” in Montana. Id. Because the Court found other errors with the

district court’s analysis, it declined to “explain this error in depth[.]” Id. After

determining that Washington law applied to the contract, the Court briefly

addressed the final argument that the forum-selection clause itself was voided by

Montana law. Id. The Court cited Milanovich in saying, “as previously noted,

forum selection clauses are not presumptively void as against public policy.” Id. at

482.

       Plaintiff dismisses both Polzin and Milanovich, calling the Court’s treatment

of the forum selection clauses at issue dicta and criticizing those cases over the

quality of the Court’s reasoning. (Doc. 14 at 15–18.) Specifically, Plaintiff takes

issue with the Court’s reliance on federal law and failure to cite § 28-2-708. (Id.)

As an initial matter, the Court does not agree that Polzin and Milanovich are

distinguishable as dicta.

       The Ninth Circuit defines a holding as a statement “germane to the eventual

resolution of the case, . . . resolve[d] . . . after reasoned consideration in a

published opinion.” United States v. Johnson, 256 F.3d 895, 914 (9th Cir. 2001)


                                           15
       Case 9:20-cv-00117-DLC Document 21 Filed 12/08/20 Page 16 of 19



(Kozinski, C.J., concurring); Barapind v. Enomoto, 400 F.3d 744, 751 (9th Cir.

2005) (en banc) (adopting Judge Kozinski’s definition in the majority opinion).

Dicta is defined in opposition to a holding as that which is “inessential to the

outcome.” Ryan S. Killian, Dicta and the Rule of Law, 2013 Pepp. L. Rev. 1, 8

(2013). In Milanovich, the Court’s pronouncement that the forum selection clause

was valid was a necessary predicate to finding personal jurisdiction. Stated

differently, the Court found personal jurisdiction over the out-of-state defendant

because it found a valid forum selection clause in the contract. Milanovich, 160

P.3d at 565. Contrary to Plaintiff’s suggestion, that conclusion is not “inessential”

to the outcome and is therefore a part of the Court’s holding.

      It is similarly inappropriate to dismiss Polzin has pertaining only to the

choice-of-law issue. The Court was presented with two issues side-by-side:

whether the contract contained a valid choice-of-law provision and whether it

contained a valid forum selection clause. Polzin, 191 P.3d at 480. Although the

Court spent the bulk of its words upholding the parties’ selection of Washington

law, the Court resolved the forum selection clause issue with citation to

Milanovich, stating “as previously noted, forum selection clauses are not

presumptively void as against public policy.” Id. at 482. This finding is therefore

part of the Court’s holding.




                                          16
        Case 9:20-cv-00117-DLC Document 21 Filed 12/08/20 Page 17 of 19



       Plaintiff next takes issue with the thoroughness of the Montana Supreme

Court’s analysis in Polzin and Milanovich. Plaintiff urges the Court to disregard

Milanovich because it relied on federal law when it determined that the forum

selection clause at issue was valid. (Doc. 14 at 17.) For this reason, Plaintiff

contends that Polzin erred in relying on Milanovich and not § 27-2-708 when it

upheld its clause. (Id.) Plaintiff further argues that both cases contain an

unpersuasive discussion of Montana’s public policy because both failed to cite

§ 27-2-708. Although Plaintiff criticizes the quality of the Court’s reasoning, a

federal court cannot dismiss a decision issued by a State’s highest court

interpreting that States’ public policy because it wishes the Court would have

better explained the result.

       The issue before the Court is an issue of state law 5—and it is not this Court’s

job to rewrite the public policy of Montana based on a line edit of its Supreme

Court decisions. Nor is the Montana Supreme Court’s reliance on federal law to

shape the public policy of the State inherently problematic. Rejecting Plaintiff’s

arguments, here is what’s left: (1) a statute that strongly suggests all forum

selection clauses are void in Montana; (2) two cases which support that conclusion;


5
  Although the enforceability of a forum selection clause is decided by interpreting federal law,
Doe 1, 552 F.3d at 1081, the analysis of this issue hinges on the second prong of the federal test:
whether “enforcement [of a forum selection clause] would contravene a strong public policy of
the forum in which suit is brought,” Gemini Techs., Inc., 931 F.3d at 915 (quoting Bremen, 407
U.S. at 15), which requires this Court to look to state law—an area in which the Montana
Supreme Court gets the final say.
                                                17
       Case 9:20-cv-00117-DLC Document 21 Filed 12/08/20 Page 18 of 19



and (3) and two (more recent) cases that hold to the contrary. This Court need not

decide whether Milanovich and Polzin overruled Keystone and Polaris to resolve

the issue today. Given Montana’s inconsistent treatment of forum selection

clauses, the Court holds that the strength of Montana’s hostility towards them is

not so strong as to overcome the federal presumption that such clauses are valid.

See Bremen, 407 U.S. at 15 (a forum selection clause is prima facie valid and

should control absent a “strong showing that it should be set aside”).

      The Court takes no pleasure in its conclusion. It does not seem irrelevant

that most of the Montana Supreme Court’s decisions (Polaris, Keystone, and

Milanovich) resulted in the parties’ being required to litigate their case in

Montana—the exception being Polzin, which required the parties to litigate their

case in Spokane, Washington, a mere seven hours’ drive from Judith Basin County

where the case was initially filed. The result here will require Plaintiff to litigate

its case in China, a costly endeavor that counsel concedes Plaintiff is unlikely to

pursue. This distinction is not, however, legally relevant. The federal test for the

enforcement of a valid forum selection clause does not permit a court to consider

the private inconvenience to the parties, Atl. Marine Const. Co., 571 U.S. at 52,

and the Montana Supreme Court’s articulation of its public policy has never hinged

on any distinction between a foreign or domestic choice of forum. Nor does

Plaintiff pursue any such argument. Nevertheless, given the plain text of § 27-2-


                                           18
       Case 9:20-cv-00117-DLC Document 21 Filed 12/08/20 Page 19 of 19



708, the Court’s early cases, and its lack of commentary upon changing course, the

Court wonders if this case is not the textbook example of what Montana’s public

policy was trying to avoid, at least in its early years. Despite this concern, the

Court must faithfully apply the law it is given. Therefore,

      IT IS ORDERED that Defendants’ Motion (Doc. 8) is GRANTED.

      IT IS FURTHER ORDERED that this case is DISMISSED without

prejudice subject to the following conditions:

      1. Defendants’ agreement to: (1) submit to the jurisdiction of a Chinese
         court in an action refiled by Plaintiff there; (2) toll any statute of
         limitations that might apply to such refiled actions for 120 days after
         dismissal by this Court; and (3) pay any damages awarded by the Chinese
         courts in such refiled actions, subject to any right to appeal.

      2. A Chinese court’s acceptance of jurisdiction over all claims presently
         before this Court.
      IT IS FURTHER ORDERED that if Plaintiff does not refile its case in a

Chinese court within 120 days of this Order, Defendants may move for dismissal

with prejudice.

      DATED this 8th day of December, 2020.




                                          19
